1          Michael R. King #005903
           Kevin J. Blakley #010777
2    GAMMAGE & BURNHAM, P.L.C.
               TWO NORTH CENTRAL AVENUE
3                       15TH FLOOR
                    PHOENIX, AZ 85004
                 TELEPHONE (602) 256-0566
4                FACSIMILE (602) 256-4475
               EMAIL: KBLAKLEY@GBLAW.COM
5       Attorneys for Food Services of America, Inc.
6
                                     UNITED STATES BANKRUPTCY COURT
7
                                             DISTRICT OF ARIZONA
8
      In re:                                              Chapter 11
9
                                                          Case No. 2:18-bk-13118-EPB
10
      ARCTIC CATERING, INC.,
11                                                        NOTICE OF HEARING ON FOOD
                                  Debtor.                 SERVICES OF AMERICA’S
12                                                        APPLICATION FOR
13                                                        ALLOWANCE AND PAYMENT
                                                          OF CLAIM FOR
14                                                        ADMINISTRATIVE EXPENSES
15
                                                          (Docket No. 57)
16
                                                          Date: December 20, 2018
17                                                        Time: 10:00 a.m.
18                                                        Place: 230 North First Avenue,
                                                                 Courtroom 703
19                                                               Phoenix, Arizona
20                         NOTICE IS HEREBY GIVEN that a hearing on Food Services of America,
21 Inc.’s Application for Allowance of Claim for Chapter 11 Administrative Expenses (the
22 “Application”) will be held before the Honorable Eddward P. Ballinger, Jr., United States
23 Bankruptcy Judge, at the United States Bankruptcy Court, 230 North First Avenue, Courtroom
24 703, Phoenix, Arizona, on December 20, 2018 at 10:00 a.m. Food Services of America, Inc.
     seeks the allowance of an administrative priority claim of $91,729.10 pursuant to 11 U.S.C. §
25
26
     7005.4.1320835.1                                                                         11/26/2018
Case 2:18-bk-13118-EPB               Doc 69 Filed 11/28/18 Entered 11/28/18 17:03:11       Desc
                                      Main Document    Page 1 of 2
     503(b)(9) for the amount owed for goods it sold to the Debtor between October 8, 2018 and
1
     October 22, 2018, all within 20 days prior to the October 25, 2018 petition date.
2
                  Any objection or opposition to the Application must be filed with the court no later
3
      than 14 days from the date of service of this notice and a copy served on the Applicant’s
4
      counsel at the address set forth below. The court may court may vacate the hearing and grant
5     the requested relief if no timely objection is served and filed.
6                       DATED this 28th day of November, 2018.
7
                                                      GAMMAGE & BURNHAM, P.L.C.
8
9
                                                      By /s/Kevin J. Blakley
10
                                                        Michael R. King
11                                                      Kevin J. Blakley
                                                        Attorneys for Food Services of America, Inc.
12
13
14    E-FILED this 28th day of November, 2018.
15
16 /Elizabeth Guerrero
17
18
19
20
21
22
23
24
25
26
     7005.4.1320835.1                                   2                                        11/26/2018
Case 2:18-bk-13118-EPB           Doc 69 Filed 11/28/18 Entered 11/28/18 17:03:11             Desc
                                  Main Document    Page 2 of 2
